                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    DONNA MILBRAND,                                     No. 4:17-CV-02330

                  Plaintiff,                            (Judge Brann)

          v.                                            (Magistrate Judge Arbuckle)

    ANDREW SAUL1,
    Commissioner of Social Security,

                  Defendant.

                                            ORDER

                                       AUGUST 14, 2019

         Plaintiff filed the instant action on December 18, 2017, and it was jointly

assigned to the undersigned and to a magistrate judge. Upon designation, a magistrate

judge may “conduct hearings, including evidentiary hearings, and . . . submit to a

judge of the court proposed findings of fact and recommendations.” Once filed, this

report and recommendation is disseminated to the parties in the case who then have

the opportunity to file written objections.

         On July 25, 2019, Magistrate Judge William I. Arbuckle, to whom this matter

is jointly assigned, issued a thorough report and recommendation recommending that

the decision of the Commissioner be vacated, and the action remanded.

         No objections to the report and recommendation have been filed. For portions

of the report and recommendation to which no objection is made, the Court should, as


1
      Pursuant to Federal Rule of Civil Procedure 25(d), Andrew Saul, as the successor officer to
      Nancy Berryhill, Acting Commissioner of Social Security, is automatically substituted as
      Defendant in this action.
a matter of good practice, “satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” Regardless of whether timely

objections are made by a party, the District Court may accept, not accept, or modify,

in whole or in part, the findings or recommendations made by the magistrate judge.

       Because I write solely for the parties, I will not restate the facts, but will instead

adopt their recitation as set forth by the magistrate judge. I have conducted a de novo

review here and found no error.

       AND NOW, IT IS HEREBY ORDERED that:

       1.     Magistrate Judge William I. Arbuckle’s July 25, 2019 Report and

              Recommendation, ECF No. 15, is ADOPTED in full.

       2.     The decision of the Commissioner of Social Security is VACATED and

              REMANDED.

       3.     Final Judgment is entered in favor of Plaintiff and against Defendant

              pursuant to Fed. R. Civ. P. 58 and sentence four of 42 U.S.C. § 405(g).

       4.     The Clerk is directed to close the case file.

                                                  BY THE COURT:


                                                  s/ Matthew W. Brann
                                                  Matthew W. Brann
                                                  United States District Judge
